DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-24 are currently pending.

Claim Objections
Claims 1 and 11 is objected to because of the following informalities:  
In claim 1, line 3, please amend “aa” to recite “an”;
In claim 11, line 1, please amend “containing a fist exterior surface” to recite “containing a first exterior surface”;
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, and 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,261,940. the patent effectively anticipated all limitations of the instant application.
The following chart illustrates limitation correspondence between claim sets.

Instant Application
Claim 1:
A system for filling containers with a product, comprising: 
an aseptic controlled environment chamber; 
a arm disposed within the chamber; and 

a sensor configured to sense an opening of at least one container within the chamber, wherein the location of the sensed opening is used to automatically guide the arm to fill the container with product.
Patent No. 10,261,940
Claim 1:
A system for filling containers with a product, comprising: 
an aseptic controlled environment chamber; 
a filling arm disposed within the chamber; and 
a sensor configured to sense openings of the containers within the chamber, wherein locations of the sensed openings are used to automatically guide the filling arm to fill the containers with product; and

a stopper disk stack configured to hold stoppers for use in closing openings of the containers, wherein the stopper disc stack is configured to be introduced within .


Claims 1-2, 6-8, and 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,901,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent effectively anticipated all limitations of the instant application.
The following chart illustrates limitation correspondence between claim sets.

Instant Application
Claim 1:
A system for filling containers with a product, comprising: 
an aseptic controlled environment chamber; 
a arm disposed within the chamber; and 

a sensor configured to sense an opening of at least one container within the chamber, wherein the location of the sensed opening is used to automatically guide the arm to fill the container with product.
Patent No. 10,901,941
Claim 1:
A system for filling containers with a product, comprising: 
an aseptic controlled environment chamber; 
a filling arm disposed within the chamber; 

a sensor configured to sense openings of the containers within the chamber, wherein locations of the sensed openings are used to automatically guide the filling arm to fill the containers with product; and

.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 11, 12, 14, 15, 17, 18, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PY, US 2005/0194059 in view of FUKUDA et al, JP 2002068103.
Re claims 1, 2, 9, 11, 12, 14, 15, 17, and 18:
PY teaches a system for filling containers with a product, comprising:
An aseptic controlled environment chamber [0036];
An arm disposed within the chamber [0036] [Figures 1 and 3];
The arm to fill the contains with product [0036] [Figures 1 and 3];
Upwardly facing surfaces of the arm includes a pitched surface configured to inhibit pooling of liquid on the arm and facilitate runoff of liquid from the arm (i.e., the need portion of the arm [Figures 1-3]).

FUKUDA teaches a system for filling containers with product comprising an arm and a sensor configured to sense openings of the containers within the chamber, wherein locations of the sensed openings are used to automatically guide the arm to fill the containers with product, the sensor including a camera (optical sensor) [0008] [0009] [0013] [0020];  A first controller portion responsive to the sensor to identify locations of openings of the containers, and a second controller portion responsive to the first controller portion and being operative to guide the arm to fill the containers, wherein the first and second controller portions are part of the same controller [0009] [0013]. The filling arm is articulated including at least a first member and a second member joined by an articulation, wherein the second member includes means for filling containers [0013]; the articulated arm has a range of motion that allows the articulated holding arm to move the means for filling to fill the containers [0013].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of FUKUDA in the system of PY such that the system includes a sensor for detecting openings of containers and utilizing the sensed location of openings to automatically guide the arm for the purpose of precisely locating container fill ports for a variety of different containers, thereby increasing system flexibility.
Re claim 6:

Re claim 7:
PY, in view of FUKUDA, teaches the system of claim 1, wherein the arm includes an end effector configured to support a tray [0044] [Figure 3].
Re claim 24:
PY, in view of FUKUDA, teaches the system of claim 1, further comprising a tray structured and arranged to hold a plurality of containers [0044] [figures 1-3].

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PY, US 2005/0194059 in view of FUKUDA et al, JP 2002068103, as applied in claim 1, and further in view of MERRILL et al, US 2006/0048844.
Re claim 10:
PY, in view of FUKUDA, teaches the system of claim 1, but does not teach the arm includes stainless steel external surfaces.
MERRILL teaches a system for filling containers in an aseptic environment, wherein an arm includes stainless steel external surfaces [0067] [0070] [0073] [0081] [0084] [0087] [0090].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the arm so as to include stainless steel external surfaces for the purpose of providing the arm with strong, durable components that are easily sterilized.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PY, US 2005/0194059 in view of FUKUDA et al, JP 2002068103, as applied in claim 1, and further in view of WADIUM et al, US 2007/0267095.
Re claim 13:
PY, in view of FUKUDA, teaches the system of claim 1, but does not explicitly teach the sensor includes a laser system.
WADIUM teaches a system for sensing a container to be filled wherein the sensor includes a laser sensing components for sensing openings of containers positioned about a filling spout [0046].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of WADIUM in the system of PY, in view of FUKUDA, such that the sensor includes a laser system for the purpose of providing a commonly used alternative sensor configuration in addition to the user of a camera.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PY, US 2005/0194059 in view of FUKUDA et al, JP 2002068103, as applied in claim 1, and further in view of LAWSON et al, US 2003/0051326.
Re claim 16:
PY, in view of FUKUDA, teaches the system of claim 14, but does not teach the first controller portion includes pattern recognition software.

It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of LAWSON in the system of PY, in view of FUKUDA, for the purpose of facilitating accurate determination of opening location from images captured from the camera.

Claim 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PY, US 2005/0194059 in view of FUKUDA et al, JP 2002068103, as applied in claim 1, and further in view of ELIUK et al, US 2006/0259195.
Re claims 19-20:
PY, in view of FUKUDA, teaches the system of claim 1, wherein the arm includes a motor driven robotic arm, but does not specify that the robotic arm is servo driven.
ELIUK teaches a servo-driven robotic arm utilized in container filling systems [0020] [0092] [0245].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of PY, in view of FUKUDA, such that the arm is servo driven for the purpose of providing precise controlled movements of the arm within the chamber.

Claim 1-5, 8, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TOMALESKY et al, US 2006/0086065 in view of FUKUDA et al, JP 2002068103.
Re claims 1-5, 8, and 23:
TOMALESKY teaches a system for filling containers with a product, comprising:
An aseptic controlled environment chamber [Figures 1 and 2]; and
An arm disposed within the chamber [Figures 2-5]; 
Wherein the arm includes an end effector configured to manipulate a container closure/stoppering arm configured to close openings of containers [0051] [Figure 5];
The arm apparatus includes a first segment (gripper 62) rotatably coupled to a second segment (70 and 72); wherein the first segment is shorter than the second segment [Figure 5]; wherein the second segment includes a frame [0055] [Figure 5].
TOMALESKY does not teach a sensor configured to sense openings of the containers, wherein location of the sensed openings are used to automatically guide the arm to fill the container with product; wherein the arm includes an articulated arm apparatus.
FUKUDA teaches a system for filling containers with product comprising an arm and a sensor configured to sense openings of the containers within the chamber, wherein locations of the sensed openings are used to automatically guide the arm to fill the containers with product, the sensor including a camera (optical sensor) [0008] [0009] [0013] [0020];  A first controller portion responsive to the sensor to identify locations of openings of the containers, and a second controller portion responsive to the first controller portion and being operative to guide the arm to fill the containers, 
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of FUKUDA in the system of TOMALESKY such that the system includes a sensor for detecting openings of containers and utilizing the sensed location of openings to automatically guide the arm for the purpose of precisely locating container fill ports for a variety of different containers, thereby increasing system flexibility.

Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TOMALESKY et al, US 2006/0086065 in view of FUKUDA et al, JP 2002068103, as applied in claim 1, and further in view of LAWSON et al, US 2003/0051326.
Re claim 21-22:
TOMALESKY, in view of FUKUDA, teaches the system of claim 1, wherein the sensor is an optical sensor, with a sensing cone configured to locate centers of openings of containers, but does not teach the sensor is mounted on a top surface of the chamber.
LAWSON teaches a system comprising an optical sensor mounted to a top surface of a structure frame [0034] [0035] [0063] [0064].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876